DAYTON, ORVILLE L., Jr., .Associate Judge, (Ret.)
On May 7, 1967, James C. Slauter, Appellant here, Plaintiff below, and who will herein be referred to as Plaintiff, was fifteen years of age. Appellee Linda Money-ham, Defendant below, hereinafter referred to as Defendant, was seventeen years of age.
With a group of other teen-agers Plaintiff and Defendant went out riding in an automobile driven by Defendant. They stopped at a graveyard. Plaintiff and several of his friends climbed on the roof of the car and refused to get off. Defendant put the car in motion and proceeded slowly. Plaintiff either jumped or fell off and sustained injuries.
It is urged by Plaintiff that after beginning the trip as guest passenger of Defendant, Plaintiff, by refusing to get off the roof and re-enter the automobile when requested to do so, thereby became a trespasser. As such, Defendant would be liable in damages for injuries sustained as the result of simple negligence on the part of Defendant. Byers v. Gunn, Fla., 81 So.2d 723.
The means of such metamorphosis eludes us. Plaintiff was a guest passenger at the outset of the journey and was still the guest passenger of Defendant at the time of the injury.
*599The Court below was correct in finding that
“There is not a scintilla of evidence reflected in or raised by the pleadings or depositions upon which a jury could reasonably conclude that the defendant driver was guilty of gross negligence at the time and place alleged.”
The judgment appealed from is affirmed.
LILES, Acting C. J., and McNULTY, J., concur.